                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                       Case No. 18-cr-00538-TSH-1
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING IN PART
                                   9             v.                                        DEFENDANT’S SUPPLEMENTAL
                                                                                           MOTION IN LIMINE
                                  10       SOPHIA DE ANDA,
                                                                                           Re: Dkt. No. 39
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In response to the government’s disclosure of its witness list, Defendant Sophia De Anda

                                  14   filed a supplemental motion in limine requesting that the Court exclude unnoticed expert witness

                                  15   testimony.1 ECF No. 39. The government’s witness list includes three Veterans Affairs

                                  16   employees: Ann Lefevre, Philip Witters, and Li Gapasin. ECF No. 26. De Anda argues that none

                                  17   of those witnesses were noticed as experts and none of them should be allowed to testify as to: “1)

                                  18   Veterans Affairs and Choice program policies and procedures; 2) Veterans Affairs and Choice

                                  19   program resources and scope of services provided; and 3) appropriate or inappropriate treatments

                                  20   for Ms. De Anda’s mental health condition and symptoms.” Mot. at 2. De Anda states she is

                                  21   concerned that the government has produced statements in which their proposed witness Li

                                  22   Gapasin opines that “[w]e have exhausted all resources with Mr. De Anda regarding him obtaining

                                  23   his healthcare which he has continually denied when offered.” Id. (citing Statement of Li Gapasin,

                                  24   US-000160).2

                                  25
                                       1
                                  26     Although De Anda filed the motion after the deadline, the Court previously stated it shall
                                       consider the motion and granted the government an opportunity to file a response. ECF No. 40.
                                  27
                                       2
                                         According to De Anda, Philip Witters is a program analyst with the “Choice” program assigned
                                       to her case and Ann Lefevre, who is or was a Clinic Coordinator for two mental health and
                                  28   counseling centers within the VA, did not treat her but managed her care as an administrator. Id.
                                       who did not treat Ms. De Anda but managed her care as an administrator
                                   1          The government opposes De Anda’s motion, arguing it “is founded on the inaccurate

                                   2   premise that testimony by Veterans Affairs employees regarding the work they conducted in the

                                   3   scope of their employment with respect to Ms. De Anda is expert testimony.” Opp’n at 2, ECF

                                   4   No. 41. The government states it does not intend for the witnesses to opine on De Anda’s mental

                                   5   health condition and symptoms nor on whether she received appropriate treatment. Id. However,

                                   6   it does intend to examine with these witnesses what the Choice program is, in general, in order to

                                   7   explain the scope and effect of De Anda’s actions on these witnesses. Id. The government argues

                                   8   this is testimony that does not require specialized knowledge and is based upon the percipient

                                   9   witness’s numerous interactions with De Anda. Id. With respect to De Anda’s concern regarding

                                  10   Li Gapasin, the government states it will not seek to introduce testimony that the Veterans Affairs

                                  11   “exhausted all resources with Mr. De Anda regarding him obtaining his healthcare which he has

                                  12   continually denied when offered in its case-in-chief.” Id.
Northern District of California
 United States District Court




                                  13          A lay witness is limited to testimony that is: “(a) rationally based on the witness’s

                                  14   perception; (b) helpful to clearly understanding the witness’s testimony or to determining a fact in

                                  15   issue; and (c) not based on scientific, technical, or other specialized knowledge within the scope of

                                  16   Rule 702.” Fed. R. Evid. 701. The 2000 advisory committee notes explain that “lay testimony

                                  17   ‘results from a process of reasoning familiar in everyday life,’ while expert testimony ‘results

                                  18   from a process of reasoning which can be mastered only by specialists in the field.’” Id., 2000

                                  19   adv. committee notes (quoting State v. Brown, 836 S.W.2d 530, 549 (1992)). “The admissibility

                                  20   of lay opinion testimony under Rule 701 is committed to the sound discretion of the trial judge.”

                                  21   United States v. Barragan, 871 F.3d 689, 704 (9th Cir. 2017) (citations and quotations omitted).

                                  22          Here, there appears to be no dispute that each witness’s direct knowledge of his or her

                                  23   interactions with De Anda in the context of their work is relevant testimony. Further, “the line

                                  24   between lay and expert opinion depends on the basis of the opinion, not its subject matter.”

                                  25   Barragan, 871 F.3d at 704. Thus, courts consistently allow witnesses to testify as to certain

                                  26   knowledge they have by virtue of their positions. See Lucido v. Nestle Purina Petcare Co., 217 F.

                                  27   Supp. 3d 1098, 1103-04 (N.D. Cal. 2016) (collecting cases). As the government’s proposed

                                  28   witnesses are employees of the Veterans Affairs Menlo Park, their interpretation of statements
                                                                                         2
                                   1   made by De Anda are relevant to the overall context of their interactions with her. This is

                                   2   admissible lay testimony because it is based on each witness’s personal knowledge from specific

                                   3   interactions with De Anda. The government has stated that it will not call on these witnesses to

                                   4   opine on De Anda’s mental health condition and symptoms or whether she received appropriate

                                   5   treatment. It has also stated that any testimony regarding the Choice program will be limited to

                                   6   what the program is, in general, in the context of the witnesses’ positions. The Court finds this is

                                   7   proper lay testimony based on personal knowledge of facts within the witnesses’ positions at the

                                   8   Veterans Affairs. Accordingly, De Anda’s motion is GRANTED as to her request to exclude

                                   9   testimony from these witnesses regarding appropriate or inappropriate treatments for Ms. De

                                  10   Anda’s mental health condition and symptoms. Her motion is DENIED as to testimony as lay

                                  11   persons based on their experience as Veterans Affairs employees, including Veterans Affairs and

                                  12   Choice program resources and services.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: July 2, 2019

                                  16
                                                                                                    THOMAS S. HIXSON
                                  17                                                                United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
